The court erred in overruling the motion of the plaintiff in error to the effect that the court enter judgment declaring that the case had been previously dismissed by a judgment of the court and that the case be removed from the trial calendar.
         DECIDED JULY 16, 1941. REHEARING DENIED JULY 25, 1941.
On May 19, 1921, Roy Thompson, Paul Thompson, and Clarence Thompson, by next friend, brought suit against the Georgia Railway and Power Company for the alleged negligent homicide of their mother. Clarence Thompson, the minor son, was living with his mother, but was married and had a wife living at the time of the accident. On motion by the defendant the case was dismissed as to Roy and Paul on the ground that it appeared they were adults and were not entitled at the time of their mother's death to maintain the action. Thereafter the case was dismissed as to Clarence Thompson. Clarence Thompson contended that the judge should have allowed the case to proceed in his name, he having attained his majority pending the action, and he excepted to the ruling dismissing his petition. The Court of Appeals certified certain questions to the Supreme Court (Thompson v. Ga. Ry. Power Co., 163 Ga. 598, 136 S.E. 895), and in accordance with the answers, on February 28, 1927, rendered the following decision: "In view of the answer to certified questions propounded to the Supreme Court in this case, the trial court did not err in striking from the petition certain parties plaintiff and in thereafter dismissing the petition as to the remaining plaintiff." This court went further and affirmed the judgment of the trial court with direction as follows: "It is hereby directed that, at the time the judgment of this court is made the judgment of the court below, the minor plaintiff, Clarence Thompson, be permitted to amend the petition, subject to demurrer as amended, by alleging that, at the time of his *Page 513 
mother's death, he was in fact dependent upon her for support.Dellinger v. Elm City Cotton Mills, 26 Ga. App. 780
(107 S.E. 264). The grant of this permission is not to be construed as a ruling that the petition as thus amended would give a right of action to such minor child." Thompson v. Ga. Ry.  Power Co.,36 Ga. App. 505 (137 S.E. 304). On March 7, 1927, during the ten-day period following a judgment of this court allowed for filing motions for rehearing, the plaintiff filed a petition and rule nisi with the superior court asking that it require the defendant to notify him when the remittitur was to be made the judgment of the superior court so that he could amend his petition to the effect that he was dependent on his mother for support at the time of her death and had the said amendment, or copy thereof, attached to this petition. In accordance with the request in said petition and rule nisi, Judge Pomeroy of the superior court of Fulton County ordered the defendant or its counsel (Messrs. Colquitt and Conyers) to so notify the plaintiff of the time and place the remittitur would be made the judgment of the trial court. Service was acknowledged of the petition and rule nisi by Colquitt and Conyers.
On March 15, 1927, the remittitur of the Court of Appeals was filed in the Fulton superior court. It read in part as follows: "This case came before this court upon a writ of error from the superior court of Fulton County; and, after argument had, it is considered and adjudged that the judgment of the court below be affirmed with direction given in the second division of the syllabus this day filed." On March 14, 1927, the superior court entered up the following judgment: "Upon considering the within remittitur, it is ordered and adjudged that the decision of the Court of Appeals be made the judgment of this court and that the same be entered upon the minutes. It is further ordered and adjudged that the Georgia Railway and Power Company, for use of officers of court, recover of Roy Thompson et al. ____ dollars, cost of making up the record in this case and the amount of cost in the Court of Appeals on the same. In open court, this the 14th day of March, 1927. [Signed] G. H. Howard, Judge, Superior Court of Fulton County."
No further amendment to the petition was ever offered or filed in said case. The case was placed on the trial calendar for the week of October 1, 1940, and the Georgia Power Company made a motion *Page 514 
to have the court enter judgment declaring that the said case had been previously dismissed by a judgment of said court, and to remove the case from the trial calendar. Upon the hearing of evidence the judge of the superior court denied the motion and declared the case was pending for further proceedings.
It appears from the evidence on such hearing that the counsel for the plaintiff below both signed affidavits that they were counsel for the plaintiff at the time of the former judgment of the Court of Appeals, and that they were never notified of the time at which it was intended that the remittitur was to be made the judgment of the trial court until long after the term passed. Counsel for the defendant below in the previous proceedings, Mr. Ben Conyers and Mr. Walter Colquitt, were not alive at the time of this hearing. The case had been placed on the trial docket several times after the date of the order on the remittitur of March 14, 1927, and had been taken off by consent. There was no evidence to show whether Judge Howard knew of the previous order of Judge Pomeroy requiring notice by defendant to plaintiff of the time and place the remittitur of the Court of Appeals would be made the judgment of the lower court, or whether Messrs. Colquitt and Conyers had any part in the taking of the order and judgment before Judge Howard. On this evidence, defendant's motion was denied, and the case was declared to be pending in the superior court for further proceedings. To this ruling the defendant excepted.
Unquestionably the Court of Appeals had authority to confer the right of amendment. It is likewise unquestioned that the judge of the superior court had authority to issue the order of March 7, directing that the Georgia Power Company give notice to Thompson or his attorney of the time when and place where the remittitur would be made the judgment of the trial court. Equity Life Association v. Gammon, 119 Ga. 271 (7), 277 (46 S.E. 100).
It must be conceded that under the record no notice was given as thus directed. It is agreed that lack of such notice was not due to fraud, but all parties concede (the presumption) that, as was the customary practice, the clerk of the court passed the remittitur to *Page 515 
a judge of the superior court of Fulton County who had not signed the order with reference to notice being given the opposite party and who, it was probable, had no knowledge thereof. It is further to be concluded from the record that counsel for Thompson and Thompson himself had no knowledge that a judgment on the remittitur had been taken until after the adjournment of the term of court in session at the time of the judgment on the remittitur. The record shows that it was "long after" the adjournment of such term. The record is silent as to whether this was discovered by counsel or Thompson months or years afterward.
Be this as it may, the Supreme Court, in McRae v. Sears,183 Ga. 133 (187 S.E. 664), when it had under consideration a similar order of the Court of Appeals, held: "The judgment of affirmance rendered by the Court of Appeals, although a final judgment, was not finally operative, and was only to become so on failure of the petitioner to amend within the time required; otherwise, upon compliance with the direction of the court, the case was pending subject to demurrer as in other cases. The condition or direction was as much a part of the judgment as the ruling affirming the judgment sustaining the demurrer; and when the remittitur was made the judgment of the trial court, that judgment had the same condition or direction attached thereto. The word `when' as used by the Court of Appeals in directing the allowance of the amendment `when the remittitur' from that court was made the judgment of the trial court, we think, was used in its relative sense, and means just at or after the time, or immediately after. 68 C. J. 244 et seq.; Hening v. Nelson,20 Ga. 583, 584." It will be noted that the Supreme Court held that the judgment of affirmance from the Court of Appeals was a final judgment but not operative, and was only to become so on failure of the petitioner to amend within the time required "just at, or after the time, or immediately after;" but the record does not reveal any order of the court allowing or refusing the amendment at any time. In Berrien County Bank v. Alexander,154 Ga. 775, 777 (115 S.E. 648), the court held: "Where the Court of Appeals reversed the judgment of the city court of Nashville overruling the demurrer to the petition of the plaintiff, it was not too late for the latter, before the remittitur was acted upon and the judgment of the Court of Appeals was made the judgment of the lower court, to amend his petition, so as to *Page 516 
meet the grounds of demurrer." In this case the trial judge had an understanding with counsel that he would be heard before the judgment was taken on the remittitur. The opposing counsel was a party to this arrangement. Notwithstanding this situation the judgment was taken on the remittitur. We see little, if any, difference in effect in this parol agreement and the written, ex parte order of the court directing notice to be given as in the instant case; the order of the court was not a final judgment in any sense in the main case. They were both merely discretionary and directory, and could not, as we see it, affect the validity of the judgment on the remittitur, which judgment was not void but valid although rendered innocently and by mistake. In theBerrien County Bank case, supra, the Supreme Court, after stating that the plaintiff had the right to amend, further stated: "This right to amend was cut off when the city court acted upon the remittitur from the Court of Appeals, and made the judgment of the Court of Appeals its judgment; and the plaintiff was precluded by this latter judgment from amending his petition, as that judgment of the lower court put an end to the case, so long as it stood unrevoked." We think that so long as the judgment on the remittitur in the instant case stands unrevoked Thompson can not file his amendment. The case is out; there is nothing to amend. Before the amendment can be allowed this judgment must be revoked. As to whether Thompson is barred by laches from having it revoked, under all the facts of this case, is not before us for decision. But unquestionably the judgment could have been revoked during the term of court at which it was entered, and perhaps under proper showing in equity within a reasonable time after its discovery.
We feel that this is a correct view of the case, and that counsel for Thompson entertained this view at the time he obtained the order of notice, else such order would have been in vain. But counsel contends that their petition of March 7, 1927, and the order thereon, were a substantial compliance with the decision of the Court of Appeals, and that the amendment must be allowed by the court. But the appellate courts seem to hold otherwise to the effect that the amendment must be allowed by the court. Chattanooga Boiler  Tank Co. v. Robinson, 14 Ga. App. 73
(80 S.E. 299); Lancaster v. Ralston, 58 Ga. App. 404
(198 S.E. 839); Johnson v. Vassar, 143 Ga. 702
(85 S.E. 833); Goldberg v. Berger, *Page 517 52 Ga. App. 41 (182 S.E. 71). As to the case having been put on the calendar and depositions taken without protest from the Georgia Power Company, we can not see how this could have affected the judgment on the remittitur. Such might be competent evidence on petition to revoke.
In conclusion, the trial court sustained a general demurrer to the petition and unconditionally dismissed it. The Court of Appeals affirmed the judgment with direction that the plaintiff was given permission to amend his petition, by alleging dependency, at the time the judgment of the Court of Appeals was made the judgment of the trial court. When the judgment was entered on the remittitur by the trial court, without any amendment being made or offered by the plaintiff, the case stood dismissed by affirmance of the previous unconditional order of the trial court dismissing the petition on general demurrer. No other order was necessary, as the case had already been unconditionally dismissed. The Court of Appeals had only directed that the plaintiff be given permission to amend at a stated time, and on his failure to do so he was precluded by the judgment on the remittitur affirming the dismissal of the case by the trial court.
The question here presented is exactly the same as if the judge had sustained the demurrer and dismissed the petition with leave to the plaintiff to amend by a stated time. Such a judgment is a dismissal of the case in praesenti, and no other order is necessary when the plaintiff fails to amend by the time stated. The present case is not analogous to a situation where the judge sustains a demurrer with leave to the plaintiff to amend by a certain time or the case will be dismissed. When such an order as last mentioned is passed, and the plaintiff fails to amend by the time specified, the case does not stand dismissed until another order is taken dismissing it.
Judgment reversed. Sutton, J., concurs. Broyles, C. J.,disqualified.